ROBERTSON, Presiding Judge.
This matter concerns the termination of parental rights to two minor children, S.J.T. and J.P.T. On January 28, 1991, the Lauderdale County Department of Human Resources filed a petition to terminate the parental rights of P.K.M.T., the mother, and R.A.T., the father.
Following an ore tenus proceeding, the trial court entered a judgment on September 6, 1991, terminating the parental rights of both parents. Both the mother and the father filed post-judgment motions. The mother’s motion for a new trial was filed on September 16, 1991, and denied on September 17,1991. On September 20, 1991, the father filed a motion for a new trial which was denied on September 30, 1991. Both the mother and the father filed notices of appeal before September 30, 1991, the date on which the last post-judgment motion was denied. Consequently, neither notice of appeal was of any effect, and since no notice of appeal was filed following the disposition of the post-judgment motion, this court does not have jurisdiction, and the appeal must be dismissed. Owens v. Coleman, 520 So.2d 514 (Ala.1987). The notice of appeal “must be refiled within 42 days of the disposition of the post-judgment motion either by order or by operation of law under Rule 59.1, A.R.Civ.P.” Owens, 520 So.2d at 516.
APPEAL DISMISSED.
THIGPEN and RUSSELL, JJ„ concur.